UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-2516


BARRY CARTER,

                    Plaintiff - Appellant,

             v.

OFFICER S. KHAN,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:15-cv-00572-JCC-JFA)


Submitted: June 30, 2017                                          Decided: July 27, 2017


Before MOTZ, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald F. Rosendorf, LAW OFFICE OF DONALD F. ROSENDORF, Alexandria,
Virginia, for Appellant. Julia B. Judkins, BANCROFT, MCGAVIN, HORVATH &
JUDKINS, P.C., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barry Carter appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error. We

affirm the decision of the district court for the reasons stated with respect to the existence

of probable cause to arrest Carter for the equipment violation and with respect to its

holding that the defendant was entitled to qualified immunity on Carter’s use of force

claim due to the absence of clearly established law. Carter v. Kahn, No. 1:15-cv-00572-

JCC-JFA (E.D. Va. Nov. 4, 2015). We express no opinion on the district court’s finding

with respect to the existence of probable cause to arrest Carter for obstruction of justice

or with respect to the conclusion that the use of force was objectively reasonable. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2